United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1726
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                            Warren Nelson Anderson, Jr.

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                            Submitted: December 4, 2018
                              Filed: January 14, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Warren Nelson Anderson, Jr. directly appeals the sentence imposed by the
district court1 after he pleaded guilty to receipt of child pornography. In a brief filed

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
under Anders v. California, 386 U.S. 738 (1967), Anderson argues that his sentence
of 90 months in prison, below the agreed-upon Guidelines imprisonment range of 121
to 151 months, is substantively unreasonable, essentially relying on a policy-based
challenge to the Guidelines in child pornography cases, see United States v. Collins,
828 F.3d 386, 389 (6th Cir. 2016) (noting plausibility of rejecting Guidelines
sentencing ranges in child pornography cases based on policy disagreements).
Following careful review, we find no abuse of discretion. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (explaining that, after a
court of appeals ensures that the district court committed no significant procedural
error, sentences are reviewed under a deferential abuse-of-discretion standard).

      In addition, after independent review of the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we have found no nonfrivolous issues for appeal. Accordingly,
we affirm the judgment of the district court, and we grant counsel’s motion to
withdraw.
                        ______________________________




                                         -2-